Order unanimously reversed, without costs, and motion granted. Memorandum: In this products liability action General Motors Corporation is entitled to an order compelling plaintiff to produce and permit discovery of copies of all documents submitted by or on behalf of plaintiff and copies of all transcripts of testimony or other sworn statements given by plaintiff in connection with his no-fault claim against his insurer, Travelers Insurance Company, arising from a related negligence action in which plaintiff was defended by Travelers (Milone v General Motors Corp., 84 AD2d 921). Plaintiff need not duplicate items which are produced by Travelers in accordance with our determination (see Milone v General Motors Corp., supra). (Appeal from order of Erie Supreme Court, Cook, J. — discovery.) Present — Hancock, Jr., J. P., Callahan, Doerr and Schnepp, JJ.